Name: 2003/339/EC: Council Decision of 6 May 2003 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration;  parliament
 Date Published: 2003-05-15

 Avis juridique important|32003D03392003/339/EC: Council Decision of 6 May 2003 appointing an alternate member of the Committee of the Regions Official Journal L 120 , 15/05/2003 P. 0058 - 0058Council Decisionof 6 May 2003appointing an alternate member of the Committee of the Regions(2003/339/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the German Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Ulrike RODUST, of which the Council was notified on 2 April 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMs Heide SIMONIS is hereby appointed an alternate member of the Committee of the Regions in place of Ms Ulrike RODUST for the remainder of her term of office, which ends on 25 January 2006.Done at Brussels, 6 May 2003.For the CouncilThe PresidentP. Efthymiou(1) OJ L 24, 26.1.2002, p. 38.